        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 1 of 35




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK




Srinivasan Venkataraman, Individually and on Civil Action No. 20 CIV. 8082 (LGS)
Behalf of All Others Similarly Situated,

                    Plaintiff,               AMENDED COMPLAINT FOR
                                             VIOLATION OF THE FEDERAL
      vs.                                    SECURITIES LAWS


Kandi Technologies Group, Inc., Xiaoming
Hu, Cheng Wang, Bing Mei, Liming Chen,       DEMAND FOR JURY TRIAL
Jerry Lewin, and Henry Yu,

                    Defendants.
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 2 of 35




       Lead Plaintiff Tom Brooks (“Plaintiff”) alleges the following based upon the

investigation of Plaintiff’s counsel, which included a review of United States Securities and

Exchange Commission (“SEC”) filings by Kandi Technologies Group, Inc. (“Kandi” or the

“Company”), as well as securities analysts’ reports and advisories about the Company, press

releases, media reports, and other public statements issued by, or about, the Company. Plaintiff

believes that substantial additional evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a securities class action on behalf of all persons and/or entities who

purchased or acquired the Company’s common stock between June 10, 2015 and March 13,

2017, inclusive (the “Class Period”), seeking to pursue remedies under the Securities Exchange

Act of 1934 (“Exchange Act”) and SEC Rule 10b-5 promulgated thereunder.

       2.      Kandi designs, manufactures, and distributes electric vehicles (“EV”), EV parts,

and off-road vehicles in the People’s Republic of China and internationally.

       3.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose that: (1) certain areas in the

Company’s previously issued financial statements for the years ended December 31, 2015 and

2014, and the first three quarters for the year ended December 31, 2016, required adjustment; (2)

in turn, the Company lacked effective controls over financial reporting; and (3) as a result,

Defendants’ statements about the Company’s business, operations, and prospects, were

materially false and misleading and/or lacked a reasonable basis at all relevant times.

Defendants also failed to disclose that: (1) Kandi artificially inflated its reported revenues

                                                 1
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 3 of 35




through undisclosed related-party transactions; (2) a substantial amount of Kandi’s previous

sales had been to undisclosed related parties; and (3) as a result, the Company’s public

statements were materially false and misleading at all relevant times.

       4.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                 JURISDICTION AND VENUE

       5.      The claims asserted herein arise under, and pursuant to, Sections 10(b) and 20(a)

of the Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and SEC Rule 10b-5 promulgated

thereunder, 17 C.F.R. §240.10b-5.

       6.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and §27 of the Exchange Act.

       7.      Venue is proper in this District pursuant to §27 of the Exchange Act and 28

U.S.C. §1391(b). Many of the acts charged herein, including the preparation and dissemination

of materially false and misleading information, occurred, in substantial part, in this District.

       8.      In connection with the acts alleged in this Complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of an electronic

securities exchange located in this District.

                                                PARTIES

       9.      Lead Plaintiff Tom Brooks, as set forth in the previously-filed certification,

incorporated by reference herein, purchased Kandi securities during the Class Period, and




                                                   2
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 4 of 35




suffered damages as a result of the federal securities law violations and false and/or misleading

statements and/or material omissions alleged herein.

       10.     Defendant Xiaoming Hu (“Hu”) has been the Company’s Chief Executive Officer

(“CEO”), President, and Chairman of the Board throughout the Class Period.

       11.     Defendant Cheng Wang (“Wang”) was the Company’s Chief Financial Officer

(“CFO”) from May 1, 2015 until his resignation on November 14, 2016.

       12.     Defendant Bing Mei (“Mei”) was the Company’s CFO from November 14, 2016

until January 29, 2019.

       13.     Defendant Liming Chen (“Chen”) has served as a director of the Company since

May 1, 2012, as Chair of the Compensation Committee, and as a member of the Audit

Committee and the Nominating and Corporate Governance Committee.

       14.     Defendant Jerry Lewin (“Lewin”) has served as a director of the Company since

November 2010 and as a member of the Company’s Audit Committee.

       15.     Defendant Henry Yu (“Yu”) has severed as a director of the Company since July

1, 2011, the Chair of the Audit Committee, and as a member of both the Compensation

Committee and the Nominating and Corporate Governance Committee.

       16.     Defendants Hu, Wang, Mei, Chen, Lewin, and Yu are collectively referred to

herein as the “Individual Defendants.”

       17.     During the Class Period, the Individual Defendants, as senior executive officers

and/or directors of the Company, were privy to confidential and proprietary information

concerning the Company, its operations, finances, financial condition, and present and future

business prospects. Additionally, as set forth more fully below, the Individual Defendants had

access to material adverse non-public information concerning the Company. Because of their



                                               3
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 5 of 35




positions within the Company, the Individual Defendants had access to non-public information

about the Company’s business, finances, products, markets, and present and future business

prospects via internal corporate documents, conversations, and connections with other corporate

officers and employees, attendance at management and/or board of directors meetings and

committees thereof, and via reports and other information provided to them in connection

therewith. Because of their possession of such information, the Individual Defendants knew, or

were deliberately reckless in not knowing, that the adverse facts specified herein had not been

disclosed to, and were being concealed from, the investing public.

       18.     The Individual Defendants are liable as direct participants in the wrongs alleged

herein. In addition, the Individual Defendants, by reason of their status as senior executive

officers and/or directors, were “controlling persons” within the meaning of Section 20(a) of the

Exchange Act and had the power and influence to cause the Company to engage in the unlawful

conduct alleged. Because of their positions of control, the Individual Defendants were able to,

and did, directly or indirectly, control the conduct of the Company’s business.

       19.     The Individual Defendants, because of their positions within the Company,

controlled and/or possessed the authority to control the contents of the Company’s reports, press

releases, and presentations to securities analysts and, through them, to the investing public. The

Individual Defendants were provided with copies of the Company’s reports and press releases

alleged to be misleading herein, prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Thus, the Individual

Defendants had the opportunity to commit the fraudulent acts alleged herein.

       20.     The Individual Defendants, as senior executive officers and/or directors – and as

controlling persons of a publicly-traded company whose common stock was, and is, governed by



                                                4
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 6 of 35




the federal securities law – had a duty to promptly disseminate accurate and truthful information

with respect to the Company’s financial condition and performance, growth, operations, financial

statements, business, products, markets, management, earnings, and present and future business

prospects, and to correct any previously-issued statements that had become materially misleading

or untrue, so that the market price of the Company’s common stock would be based upon

truthful and accurate information. The Individual Defendants’ misrepresentations and omissions

during the Class Period violated these specific requirements and obligations.

       21.     The Individual Defendants are liable as participants in a fraudulent scheme and

course of conduct that operated as a fraud and/or deceit on purchasers of the Company’s

common stock by disseminating materially false and misleading statements and/or concealing

material adverse facts. This scheme: (1) deceived the investing public regarding the Company’s

business, operations and management, and the intrinsic value of the Company’s common stock;

(2) enabled the Company to obtain additional capital at favorable prices, create a public market

for its common stock, and gain access to the public equity markets; and (3) caused Plaintiff and

members of the Class to purchase the Company’s common stock at artificially inflated prices.

                              SUBSTANTIVE ALLEGATIONS

       22.     Kandi designs, produces, manufactures, and distributes EV, EV parts, and off-

road vehicles in the People’s Republic of China and internationally. Founded in March 2004, the

Company went public in June 2007 through a reverse merger with Stone Mountain Resources

Inc., a Nevada company that had been pursuing a gold-mining venture. The Company changed

its name to “Kandi Technologies Group, Inc.” in December 2012.                  Although Kandi is

headquartered in the People’s Republic of China, the Company purports to maintain an office at




                                                5
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 7 of 35




230 Park Avenue, 10th Floor, New York, NY 10169. The Company’s shares trade on NASDAQ

under the ticker symbol “KNDI.”

       23.     On March 16, 2015, the Company filed a Form 10-K for the fiscal year ended

December 31, 2014 (“2014 10-K”) with the SEC. The 2014 10-K was signed by Defendant Hu.

Attached to the 2014 10-K was a certification pursuant to the Sarbanes Oxley Act of 2002

(“SOX”) signed by Defendant Hu attesting to the accuracy of the financial statements, the

disclosure of any material changes to the Company’s internal control over financial reporting and

the disclosure of all fraud. Specifically, Defendant Hu represented:

       I, [Hu Xiaoming], certify that:

       1.      I have reviewed this annual report on Form 10-K of Kandi Technologies
               Group, Inc.;

       2.      Based on my knowledge, this report does not contain any untrue
               statement of a material fact or omit to state a material fact necessary to
               make the statements made, in light of the circumstances under which
               such statements were made, not misleading with respect to the period
               covered by this report;

       3.      Based on my knowledge, the financial statements, and other financial
               information included in this report, fairly present in all material respects
               the financial condition, results of operations and cash flows of the
               registrant as of, and for, the periods presented in this report;

       4.      The registrant’s other certifying officer and I are responsible for
               establishing and maintaining disclosure controls and procedures (as
               defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
               control over financial reporting (as defined in Exchange Act Rules 13a-
               15(f) and 15d-15(f)) for the registrant and have:

               a.     Designed such disclosure controls and procedures, or caused such
                      disclosure controls and procedures to be designed under our
                      supervision, to ensure that material information relating to the
                      registrant, including its consolidated subsidiaries, is made known
                      to us by others within those entities, particularly during the period
                      in which this report is being prepared;




                                                6
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 8 of 35




               b.      Designed such internal control over financial reporting, or caused
                       such internal control over financial reporting to be designed under
                       our supervision, to provide reasonable assurance regarding the
                       reliability of financial reporting and the preparation of financial
                       statements for external purposes in accordance with generally
                       accepted accounting principles;

               c       Evaluated the effectiveness of the registrant’s disclosure controls
                       and procedures and presented in this report our conclusions about
                       the effectiveness of the disclosure controls and procedures, as of
                       the end of the period covered by this report based on such
                       evaluation; and;

               d.      Disclosed in this report any change in the registrant’s internal
                       control over financial reporting that occurred during the
                       registrant’s most recent fiscal quarter (the registrant’s fourth fiscal
                       quarter in the case of an annual report) that has materially affected,
                       or is reasonably likely to materially affect, the registrant’s internal
                       control over financial reporting; and

       5.      The registrant’s other certifying officer(s) and I have disclosed, based on
               our most recent evaluation of internal control over financial reporting,
               to the registrant’s auditors and the audit committee of the registrant’s
               board of directors (or persons performing the equivalent functions):

               a.      All significant deficiencies and material weaknesses in the design
                       or operation of internal control over financial reporting which
                       are reasonably likely to adversely affect the registrant’s ability to
                       record, process, summarize and report financial information;
                       and

               b.      Any fraud, whether or not material, that involves management or
                       other employees who have a significant role in the registrant’s
                       internal control over financial reporting.

       24.     Defendants also represented in the 2014 10-K the Company’s internal controls

over financial reporting, stating in relevant part:

       Management conducted an assessment of the effectiveness of our system of
       internal control over financial reporting as of December 31, 2014, the last day of
       our fiscal year. This assessment was based on criteria established in the
       framework Internal Control—Integrated Framework (2013), issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (“COSO”)
       and included an evaluation of elements such as the design and operating
       effectiveness of key financial reporting controls, process documentation,

                                                      7
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 9 of 35




       accounting policies, and our overall control environment. Based on
       management’s evaluation under the 2013 COSO framework, management
       concluded that the Company’s internal controls over financial reporting were
       effective as of December 31, 2014.1

       25.     As to related-party transactions, Defendants represented in the 2014 10-K that:

       Other than as set forth below, for fiscal years ended December 31, 2014 and
       2013, the Company was not involved in any related party transactions.

                                              ***

       During fiscal year ended December 31, 2014, 2013 and 2012, the Company sold
       products to Kandi USA Inc. carrying trade name of Eliteway Motorsports
       (“Eliteway”) amounting to $2,981,944, $6,906,807 and $5,297,548, respectively.
       As of December 31, 2014 and 2013, outstanding receivable due from Eliteway
       was $620,410 and $2,800,958, respectively.

       Mr. Hu Wangyuan was the sole shareholder and officer of Eliteway which served
       as a US importer of the Company’s products. Mr. Hu Wangyuan is the adult son
       of the Company’s chairman and Chief Executive Officer, Mr. Hu Xiaoming. For
       the year ended December 31, 2014, 2013and 2012, Eliteway and Mr. Hu
       Wangyuan were financially independent from the Company. The transactions
       between the Company and Eliteway were carried at arm’s-length without
       preferential terms comparing with other customers at the comparative order size
       or volume.

       26.     The 2014 10-K also represented the following regarding Kandi’s procedures for

related-party transactions:

       In May 2014, we adopted a written Management Policy of Related-Party
       Transaction (the “Policy”). According to the Policy, a “Related Transaction” is
       “any transaction, includes, but not limited to, any financial transaction,
       arrangement, relationship (including any indebtedness or guarantee of
       indebtedness) or any series of similar transactions, arrangements or relationships,
       since the beginning of the Company’s last fiscal year, or any currently proposed
       transaction, and the amount involved exceeds $120,000, and in which any related
       party had or will have a direct or indirect material interest”. The Policy’s
       definition of a “Related Party” is in line with the definition set forth in the
       instructions to Item 404(a) of Regulation S-K promulgated by the SEC.

       Under the Policy, The Company’s proposed material related transaction with
       related person shall be submitted to the Board for consideration and discussion


1
       Unless otherwise indicated, all emphasis is added.
                                                8
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 10 of 35




       after independent director presents his/her approval opinion beforehand. The
       Audit Committee shall conduct audit on the related transaction and develop a
       written opinion, and can engage independent finance advisor to issue a report as a
       basis of its judgment, then submit it to the Board. The Policy states that the Board
       meeting can be held as long as non-affiliated directors over half of the Board
       attend, and any resolution made by the Board must be approved by over half of
       non-affiliated directors.

       27.       The Class Period begins on June 10, 2015.

       28.       On August 10, 2015, the Company filed a Form 10-Q quarterly report for the

second quarter of 2015 ended June 30, 2015 (“2Q15 10-Q”) with the SEC. The 2Q15 10-Q was

signed by Defendants Hu and Wang. Attached to the 2Q15 10-Q were signed SOX certifications

signed by Defendants Hu and Wang attesting to the accuracy of the financial statements, the

disclosures of any material changes to the Company’s internal control over financial reporting,

and the disclosure of all fraud.

       29.       Defendants represented in the 2Q15 10-Q the Company’s related party

transactions, reporting no changes in cashflow attributable to related party transactions. The

2Q15 10-Q discussed the Company’s internal controls over financial reporting, stating in

relevant part:

       Changes in Internal Control over Financial Reporting

       There was no change to our internal control over financial reporting (as defined in
       Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the
       period covered by this report that have materially affected, or are reasonably
       likely to materially affect, our internal control over financial reporting.

       30.       On November 9, 2015, the Company filed a Form 10-Q quarterly report for the

third quarter of 2015 ended September 30, 2015 (“3Q15 10-Q”) with the SEC. The 3Q15 10-Q

was signed by Defendants Hu and Wang. Attached to the 2Q15 10-Q were signed SOX

certifications signed by Defendants Hu and Wang attesting to the accuracy of the financial




                                                9
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 11 of 35




statements, the disclosures of any material changes to the Company’s internal control over

financial reporting, and the disclosure of all fraud.

         31.    Defendants represented in the 3Q15 10-Q the Company’s related party

transactions, reporting no changes in cashflow attributable to related party transactions.

         32.    The 3Q15 10-Q discussed the Company’s internal controls over financial

reporting, stating in relevant part:

         Changes in Internal Control over Financial Reporting

         There was no change to our internal control over financial reporting (as defined in
         Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the
         period covered by this report that have materially affected, or are reasonably
         likely to materially affect, our internal control over financial reporting.

         33.    On March 14, 2016, the Company filed a Form 10-K for the fiscal year ended

December 31, 2015 (“2015 10-K”) with the SEC. The 2015 10-K was signed by Defendants Hu

and Wang. Attached to the 2015 10-K were signed SOX certifications signed by Defendants Hu

and Wang attesting to the accuracy of the financial statements, the disclosure of any material

changes to the Company’s internal control over financial reporting, and the disclosure of all

fraud.

         34.    Defendants represented in the 2015 10-K the Company’s internal controls over

financial reporting, stating in relevant part:

         Management conducted an assessment of the effectiveness of our system of
         internal control over financial reporting as of December 31, 2015, the last day of
         our fiscal year. This assessment was based on criteria established in the
         framework Internal Control—Integrated Framework (2013), issued by the
         Committee of Sponsoring Organizations of the Treadway Commission (“COSO”)
         and included an evaluation of elements such as the design and operating
         effectiveness of key financial reporting controls, process documentation,
         accounting policies, and our overall control environment. Based on
         management's evaluation under the 2013 COSO framework, management
         concluded that the Company's internal controls over financial reporting were
         effective as of December 31, 2015.

                                                  10
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 12 of 35




        35.     As to related-party transactions, Defendants represented in the 2015 10-K that:

        Other than as set forth below, for fiscal years ended December 31, 2015 and
        2014, the Company was not involved in any related party transactions.

                                              * * *

        During the fiscal years ended December 31, 2015, 2014 and 2013, the Company
        sold products to Kandi USA Inc., a company that operates under the trade name
        of Eliteway Motorsports (“Eliteway”), amounting to $0, $2,981,944 and
        $6,906,807, respectively.

        36.     On May 10, 2016, the Company filed a Form 10-Q for the quarterly period ended

March 31, 2016 (“1Q16 10-Q”) with the SEC. The 1Q16 10-Q was signed by Defendants Hu

and Wang. Attached to the 1Q16 10-Q were signed SOX certifications by Defendants Hu and

Wang attesting to the accuracy of the financial statements, the disclosure of any material changes

to the Company’s internal control over financial reporting and the disclosure of all fraud.

        37.     The 1Q16 10-Q discussed the Company’s internal controls over financial

reporting, stating in relevant part:

        Changes in Internal Control over Financial Reporting

        There was no change to our internal control over financial reporting (as defined in
        Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the
        period covered by this report that have materially affected, or are reasonably
        likely to materially affect, our internal control over financial reporting.

        38.     On August 9, 2016, the Company filed a Form 10-Q for the quarterly period

ended June 30, 2016 (“2Q16 10-Q”) with the SEC. The 2Q16 10-Q was signed by Defendants

Hu and Wang. Attached to the 2Q16 10-Q were SOX certifications signed by Defendants Hu

and Wang attesting to the accuracy of the financial statements, the disclosure of any material




                                                11
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 13 of 35




changes to the Company’s internal control over financial reporting and the disclosure of all

fraud.

         39.    The 2Q16 10-Q discussed the Company’s internal controls over financial

reporting, stating in relevant part:

         Changes in Internal Control over Financial Reporting

         There was no change to our internal control over financial reporting (as defined in
         Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the
         period covered by this report that have materially affected, or are reasonably
         likely to materially affect, our internal control over financial reporting.

         40.    On November 9, 2016, the Company filed a Form 10-Q for the quarterly period

ended September 30, 2016 (“3Q16 10-Q”) with the SEC. The 3Q16 10-Q was signed by

Defendants Hu and Wang. Attached to the 3Q16 10-Q were SOX certifications signed by

Defendants Hu and Wang attesting to the accuracy of the financial statements, the disclosure of

any material changes to the Company’s internal control over financial reporting and the

disclosure of all fraud.

         41.    The 3Q16 10-Q discussed the Company’s internal controls over financial

reporting, stating in relevant part:

         Changes in Internal Control over Financial Reporting

         There was no change in our internal control over financial reporting (as defined in
         Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the
         period covered by this report that have materially affected, or are reasonably
         likely to materially affect, our internal control over financial reporting.

         42.    The above statements in ¶¶28-41 were materially false and/or misleading, and

failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, as set forth in ¶¶44-55, Defendants failed to disclose that: (1) certain

areas in the Company’s previously issued financial statements for the years ended December 31,



                                                 12
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 14 of 35




2015 and 2014, and the first three quarters for the year ended December 31, 2016 required

adjustment; (2) in turn, the Company lacked effective controls over financial reporting; and (3)

as a result, Defendants’ statements about the Company’s business, operations, and prospects,

were materially false and misleading and/or lacked a reasonable basis at all relevant times.

Additionally, the above statements in ¶¶28-41 were also materially false and/or misleading, and

failed to disclose material adverse facts about the Company’s business, operations, and prospects

because as set forth in ¶¶56-63, Defendants failed to disclose that: (1) Kandi artificially inflated

its reported revenues through undisclosed related-party transactions; (2) a substantial amount of

Kandi’s previous sales had been to undisclosed related parties; and (3) as a result, the Company’s

public statements were materially false and misleading at all relevant times.

       43.       As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  The Truth Begins to Emerge

       44.       On November 14, 2016, the Company announced the abrupt resignation of

Defendant Wang as the CFO. On this news, shares of Kandi fell $0.40 per share, or more than

10% from their previous closing price, to close at $3.50 per share on November 14, 2016,

damaging investors.

       45.       On March 13, 2017, the Company filed a Form 8-K with the SEC revealing that

its previously issued financial statements for the years ended December 31, 2015 and 2014, and

the first three quarters for the year ended December 31, 2016 will need to be restated, stating in

relevant part:

       Item 4.02 Non-Reliance on Previously Issued Financial Statements or a
       Related Audit Report or Completed Interim Review.

                                                13
Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 15 of 35




During the course of Kandi Technologies Group, Inc.’s (the “Company”)
preparation of its Annual Report on Form 10-K for the year ended December 31,
2016, and during preparation of responses to comments from the staff of the
Securities and Exchange Commission (“SEC”), Division of Corporate Finance,
the Company’s management identified certain areas in the Company’s
previously issued financial statements for the years ended December 31, 2015
and 2014, and the first three quarters for the year ended December 31, 2016
(the “Previously Issued Financial Statements”), that require adjustment as
described below and in more detail in the Company’s annual report on Form
10-K/A for the fiscal year ended December 31, 2015 (“Form 10- K/A”), to be
filed with the SEC. As a result, on March 7, 2017, the board of directors (the
“Board”) of the Company, based on the recommendation of the Company’s
audit committee, and in consultation with management, concluded that the
Company’s Previously Issued Financial Statements should no longer be relied
upon. The Company will, in the Form 10-K/A, restate the Previously Issued
Financial Statements, which restatement will include separate audited financial
statements for the JV Company (the “Restatements”). The Restatements will
have no effect on the net income of the Company as reported in the Previously
Issued Financial Statements. The Company will endeavor to file its Annual
Report on Form 10-K for the fiscal year ended December 31, 2016, pursuant to
SEC’s rules (including timing guidelines), and will file the Form 10-K/A as soon
as practicably possible.

The Restatements will include separate audited financial statements for the
Company’s equity investment in the JV Company, corrections to the classification
of notes receivable and notes payable in the Company’s statements of cash flow,
revisions in the Company’s financial statement presentation to separately identify
certain related party accounts on the face of the Balance Sheets and the
Consolidated Statements of Income (Loss) and Comprehensive Income (Loss),
certain amendments to Note 20 – Taxes of the Notes to the Company’s
Consolidated Financial Statements, the adjustment of previously recorded
construction-inprogress back to prepayment in Note 16 - Construction-in-Progress
of the Notes to the Company’s Consolidated Financial Statements, expansions of
two tables of sales to and purchases from the JV Company in Note 24 -
Summarized Information of Investment in the JV Company of the Notes to the
Company’s Consolidated Financial Statements from two years to three years, and
the removal of “unaudited” labels from certain tables in Note 20 - Taxes of the
Notes to the Company’s Consolidated Financial Statements.

The Company will also amend its unaudited quarterly data for the first three
quarters ended December 31, 2016, as set forth in its upcoming Annual Report on
Form 10-K for the year ended December 31, 2016. The Company has not filed
and does not intend to file amendments to its Quarterly Reports on Form 10-Q for
the quarterly periods affected. Accordingly, investors should no longer rely upon
the Company’s previously released financial statements for those periods or any

                                       14
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 16 of 35




       earnings releases or other communications relating to those periods. The
       Company’s Quarterly Reports on Form 10-Q for fiscal year 2017 will include
       restated results for the corresponding interim periods of fiscal year 2016.

       In addition, in conjunction with the Restatements, the Company is reassessing
       its internal controls over its financial reporting and compliance programs. The
       result of this reassessment could lead the Company to conclude that there were
       deficiencies in its internal controls over financial reporting that constitute
       material weaknesses and could therefore affect its conclusions regarding
       effectiveness as previously expressed in Item 9A, Controls and Procedures, of
       the Company’s Annual Report on Form 10-K for the year ended December 31,
       2015. Accordingly, management’s report on internal controls over financial
       reporting as of December 31, 2015, and the associated report of AWC (CPA)
       Limited, the Company’s former principal accountant (“AWC”), should no longer
       be relied upon. The Public Company Accounting Oversight Board revoked the
       registration of AWC on May 18, 2016. The Company dismissed AWC and
       engaged BDO China Shu Lun Pan Certified Public Accountants LLP (“BDO
       China”) as its new independent registered public accounting firm on April 12,
       2016, as previously reported. The Company is committed to maintaining an
       effective control environment and making all necessary changes to enhance
       control effectiveness.

       The chair of the Company’s audit committee, on behalf of the audit committee,
       and the management have discussed the matters disclosed in this Item 4.02(a) of
       this Current Report on Form 8-K with BDO China.

       46.     On this news, shares of Kandi fell $0.30 per share, or approximately 6%, from its

previous closing price to close at $4.05 per share on March 14, 2017, further damaging investors.

       47.     On March 16, 2017, the Company filed its Form 10-K for fiscal year 2016 (“2016

10-K”), restated its 2014 – 3Q 2016 Financials, and admitted that there were material

weaknesses in the Company’s internal controls.

       48.     Kandi conceded in the 2016 10-K that, among other things, it had made “errors”

in the classification of notes receivable and notes payable in its statement of cash flows, it had

failed to separately identify certain related party accounts on the face of the Company’s balance

sheets and income statements, and it had improperly accounted for the Company’s equity

investment in the JV Company.



                                               15
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 17 of 35




       49.     While the 2016 10-K also included a purported plan for remediating the material

weaknesses in Kandi’s internal controls, the Company warned that it could not “provide

assurance that we will not fail to achieve and maintain an effective internal control environment

on an ongoing basis, which may cause investors to lose confidence in our reported financial

information and have a material adverse effect on the price of our common stock.”

       50.     Defendants’ lack of meaningful internal controls resulted in numerous unreported

related party transactions, such as in 2010 when the Company’s auditors at the time, AWC,

discovered that Defendant Hu was holding $1.6 million of the Company’s reported year-end cash

balance in a personal account. AWC did not take steps determine why this was so. Nor did

AWC explore whether this was a related-party transaction that needed to be disclosed in the

Company’s financial statements.

       51.     On November 2, 2016, the Company disclosed for the first time that it had

engaged in material transactions in 2012 with Kandi USA, owned by Wangyuan Hu, the son of

Defendant Hu, using its trade name, Eliteway. The Company also disclosed that it had engaged

in material transactions in 2013 and 2014 with Kandi USA, again using the trade name Eliteway.

The total amount of the transactions was identified as $9,888,751. The Company claimed that all

the transactions had been at arm’s length.

       52.     The Company also disclosed additional related-party transactions with the

Zhejiang ZuoZhongYou Electric Vehicle Services Co., Ltd. (the “Service Company”), in which

the Company has a 9.5% ownership, resulting in additional receivables due from the Service

Company. As of December 31, 2014, the receivables totaled over $40 million. As of December

31, 2016, the receivables totaled $10.4 million. Defendants further represented, however, that




                                               16
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 18 of 35




other than these transactions, “for the fiscal years ended December 31, 2017 and 2016, the

Company was not involved in any related party transactions.”

        53.    On May 10, 2017, William Hughes, Jr. (“Hughes”), a shareholder of the

Company, through his counsel, initiated a 220 demand on Kandi, pursuant to 8 Del. C. § 220, for

certain books and records of the Company (the “220 Demand”). The 220 Demand sought

documents concerning the restatement of the Company’s 2014 – 3Q 2016 Financials, as well as

related breaches of fiduciary duties and wrongdoing by the Company’s management and the

board of directors, mismanagement, waste, and other corporate wrongdoing at the Company.

Kandi ultimately refused to produce any documents in response to Hughes’s 220 Demand, and

on October 2, 2017, Hughes filed in the Delaware Court of Chancery a Verified Complaint

Pursuant to 8 Del. C. Section 220 to Compel Inspection of Books and Records (the “220

Complaint”). See Hughes v. Kandi Technologies Group, Inc., C.A. No. 2017-0700 JTL (Del.

Ch.).

        54.    Based on his findings, Hughes filed a complaint against Kandi in the Court of

Chancery of Delaware on February 14, 2019. See Hughes v. Hu, et al., C. A. No. 2019-0112-

JTL. Defendants moved to dismiss the complaint pursuant to Rule 23.1, contending that the

Hughes failed to make a demand on the board or plead that demand would have been futile. The

court ruled against the defendants, stating in relevant part:

        The plaintiff obtained books and records before filing suit. The fruits of that
        investigation—and, just as important, what the Company conspicuously failed to
        produce—have enabled the plaintiff to plead a complaint that supports a
        reasonable pleading-stage inference of a bad faith failure of oversight by the
        named director defendants. Four of the defendants comprise a majority of the
        board that would have considered a demand, and the substantial threat of liability
        renders them incapable of disinterestedly considering a demand. Demand would
        have been futile, so the Rule 23.1 motion is denied.




                                                 17
           Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 19 of 35




       The defendants also have moved to dismiss the complaint pursuant to Rule
       12(b)(6), contending that the plaintiff failed to state a claim on which relief can be
       granted. Both sides treated the analysis of the Rule 23.1 motion as dispositive of
       the Rule 12(b)(6) motion. That motion is also denied.

       55.      On March 16, 2018, the Company filed a Form 10-K for the fiscal year ended

December 31, 2017 (“2017 10-K”) with the SEC confirming that its internal controls over

financial reporting (“ICFR”) were not effective as of December 31, 2017, stating in relevant part:

       Management conducted an assessment of the effectiveness of our system of ICFR
       as of December 31, 2017, the last day of our fiscal year of 2017. This assessment
       was based on criteria established in Internal Control—Integrated Framework,
       issued by the Committee of Sponsoring Organizations of the Treadway
       Commission (“COSO”) in 2013 (the “2013 COSO Framework”) and included an
       evaluation of elements such as the design and operating effectiveness of key
       financial reporting controls, process documentation, accounting policies, and our
       overall control environment. Based on management’s evaluation under the 2013
       COSO framework, management concluded that the Company’s internal
       controls over financial reporting were not effective as of December 31, 2017.
       Certain control deficiencies existed in the internal control over financial
       reporting as of December 31, 2017, including lack of adequate knowledge of US
       GAAP and SEC rules and inaccurate accounting for income taxes. These
       material weaknesses existed as of December 31, 2015 and had not yet been fully
       remediated as of December 31, 2017.

                                    The Full Truth Emerges

       56.      On November 30, 2020, Hindenburg Research published a report on Kandi

entitled “Kandi: How This China-Based NASDAQ Listed Company Used Fake Sales, EV Hype

to Nab $160 Million From U.S. Investors.” A copy of the report is attached hereto as Exhibit A

and incorporated herein by reference.

       57.      Among other things, the comprehensive Hindenburg Report detailed the

following:

       ꞏ        Today we reveal what we believe to be a brazen scheme by China-based,
                NASDAQ-listed Kandi Technologies Group to falsify revenue using fake
                sales to undisclosed affiliates.




                                                18
    Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 20 of 35




ꞏ        Our investigation included extensive on-the-ground inspection at Kandi’s
         factories and customer locations in China, interviews with over a dozen
         former employees and business partners, and review of numerous
         litigation documents and international public records.

ꞏ        We unmasked Kandi’s “unnamed” top customers and found that almost
         64% of Kandi’s last twelve months (LTM) sales have been to undisclosed
         related parties.

ꞏ        The company’s largest customer, representing ~55% of last twelve months
         (LTM) sales, shares a phone number with a Kandi subsidiary, and shared
         an executive with Kandi.

ꞏ        We visited the “customer”. It is based in a tiny building right next to
         Kandi’s factory with a sign indicating that it’s a Kandi company. The
         same building housed another entity used by Kandi as part of a separate
         fake sales scheme to collect illegitimate subsidies from the Chinese
         government, for which it was fined and sanctioned.

ꞏ        Kandi’s second largest customer, representing ~9% of LTM sales, was
         once wholly owned by the company. Its website still integrates the Kandi
         logo with the customer name. Export records show that 91% of the U.S.
         exports by the “customer” went to undisclosed related party entities based
         out of Kandi’s U.S. headquarters and warehouses.

ꞏ        To support this, we have photographic evidence of one such Kandi
         “customer’s” inventory sitting in Kandi’s own warehouse.

ꞏ        Kandi’s financials corroborate our concerns. The company has
         consistently booked revenue it cannot collect, a classic hallmark of fake
         revenue. Its Days Sales Outstanding (DSO) a common measure of revenue
         collection, was 278 days in the previous quarter, about 5.6x worse than its
         closest auto peer.

ꞏ        Kandi’s top financial ranks have been a revolving door; another key sign
         of accounting irregularities. The company has had 3 auditors in the past 5
         years, and 4 Chief Financial Officers in the past 4 years.

ꞏ        Kandi’s current auditor, Marcum, was just handed a 3-year ban from
         auditing Chinese companies by the Public Company Accounting
         Oversight Board (PCAOB). Rather than firing the auditor, Kandi just
         reported its intention to renew the engagement.

ꞏ        Kandi’s latest issues are part of a long-running pattern, rather than an
         isolated incident. The architects of Kandi’s original go-public transaction
         were charged with fraud by the SEC in 2014 for, among other things,

                                         19
           Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 21 of 35




                engaging in a scheme with Kandi’s (still) Chairman/CEO to artificially
                inflate its stock price.

       ꞏ        In 2016, Kandi’s long-serving prior auditor was ejected from the industry
                by the PCAOB specifically for failure to catch obvious signs of fraud at
                Kandi, including misappropriation by company management and
                undisclosed related party transactions.

       ꞏ        Kandi’s latest pitch to investors is focused on an imminent U.S. launch.
                We show that Kandi has been “launching” in the U.S. for 12 years. Its first
                U.S. vehicles were imported illegally and seized by customs. A former
                distribution partner said every single car that eventually made it into the
                country broke.

       ꞏ        Kandi has a reputation in China for poor quality vehicles and failing to
                honor service warranties. The company has reported no domestic EV sales
                for years outside of its minority stake in a joint venture. We expect its U.S.
                efforts will continue to sputter.

       ꞏ        We also review Kandi’s partnership with a Chinese rideshare company,
                which it has repeatedly claimed could lead to up to 300,000 EV sales. We
                show that the rideshare partner’s app is mostly vaporware; it has almost no
                users and isn’t even ranked among China’s top 50 rideshare apps.

       ꞏ        Lastly, we address the company’s much-touted battery swap program,
                which is preliminary and hopelessly behind peers, including Kandi’s own
                partner Geely. Without a meaningful number of cars on the road Kandi’s
                battery swap efforts simply don’t make sense.

       ꞏ        Kandi raised $160 million from U.S. investors this month alone. All told,
                we think Kandi has engaged in a major fake revenue scheme, hyping its
                story to U.S. investors, in order to take advantage of regulatory gaps
                enabling China-based companies to siphon cash from U.S. capital markets
                with impunity.

       58.      The Hindenburg Report “unmasked Kandi’s unnamed top customers and found

that almost 64% of Kandi’s last twelve months (LTM) sales have been to undisclosed related

parties.” In connection with the preparation of the Hindenburg Report, representatives visited

“[t]he company’s largest customer, representing ~55% of last twelve months (LTM) sales.”

Analyzing various sources of information, the Hindenburg Report identified the Company’s

largest customer as Jinhua Chaoneng Automobile Sales Co. Ltd. (“Chaoneng”). The Hindenburg

                                                 20
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 22 of 35




Report found that Chaoneng was located in the same industrial park as Kandi and in “[t]he same

building [that] housed another entity used by Kandi as part of a [prior] separate fake sales

scheme to collect illegitimate subsidies from the Chinese government, for which it was fined and

sanctioned.”   The Hindenburg Report also discovered that Chaoneng previously shared an

executive with Kandi, the same phone number as a Kandi subsidiary, and that Chaoneng had

signage outside of its building with the name “KANDI” appearing on one sign and the words

“Jinhua Kandi Electric Vehicle Chaoneng” on another.

       59.     The Hindenburg Report also identified Kandi’s second largest customer as former

Kandi subsidiary Zhejiang Kuke Sports Technology Co., Ltd. (“Kuke”), which accounted for

“11% of last quarter’s sales and 9% of Kandi’s LTM sales.” According to the Hindenburg

Report, “corporate records on QCC.com still refer to [Kuke] as being a part of Kandi.”

Additionally, the Hindenburg Report found that Kuke’s “website still shows close ties to Kandi,”

that “[t]he homepage features a large image of Kandi’s factory and that [Kuke’s] logo integrates

Kandi with its corporate name.” The Hindenburg Report found further that Kuke’s website

“features the brand name ‘Jasscol’, which is a registered trademark owned by Kandi.” The

Hindenburg Report found further that 30% of Kuke’s historical exports were to Massimo Motor

Sports LLC (“Massimo”), an entity based out of Kandi America’s Headquarters and owned by

the Founder and Manager of Kandi America. According to the Hindenburg Report, Massimo

was therefore a top customer and top supplier to the Company. The Hindenburg Report stated

further that 52% of Kuke’s historical exports went to Jass Motorsports, Inc., an entity that shared

an executive with Kandi and was based out of the same address as a branch of Kandi USA. The

Hindenburg Report further noted that 9% of Kuke’s historical exports went to Lil Pick Up, Inc.,

an entity that also leased warehouse space at Kandi America’s Headquarters.



                                                21
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 23 of 35




       60.    On December 7, 2020, Kandi issued a letter from the Company’s Chairman

(“Chairman’s Letter”) that attempted to dispute the findings contained in the Hindenburg Report.

The Chairman’s Letter stated as follows:

       Jinhua, China, Dec. 07, 2020 (GLOBE NEWSWIRE) – Kandi Technologies
       Group, Inc. (NASDAQ GS: KNDI) (the “Company” or “Kandi”) today issued a
       letter to its shareholders from the Chairman as below:

       Dear Kandi Shareholder,

       On November 30, 2020, a firm with an acknowledged short position in Kandi
       stock issued a “research report” that leveled a series of inaccurate allegations
       regarding Kandi and its management team. The firm that issued the report is
       shorting our stock and will profit if the stock price declines. In contrast, the
       Company’s motive is to create value for all shareholders by building a durable
       and profitable leader in a dynamic growth industry. It is clear from this review
       that the report contains a variety of misleading accusations that are either thinly
       veiled assertions of opinion, or based on previously reported historical events. As
       one example, they question the odds of success of our ride-sharing initiative.
       Anyone, you included, is free to assess the likelihood of success of our business
       strategy. Merely asserting an opinion on our strategy proves nothing about our
       trustworthiness. Assertions like this, we will ignore. While the entire report lacks
       merit, the Company and its management believe that it would be helpful to our
       shareholders to address the inaccuracies that have received significant press
       attention.

       1.     By mischaracterizing certain documents from 2014, the report insinuates
              that I participated in a scheme to inflate the price of our stock during the
              reverse merger process. This is inaccurate because, as the report
              acknowledges, neither I nor the Company were ever charged with any
              such violations. This is not new information and was previously disclosed
              in our regulatory filings.

       2.     The Company’s participation in Chinese government subsidy programs
              through a joint venture (the “JV Company”) is well documented in public
              filings. Contrary to the report’s allegations, the JV Company properly
              received subsidy payments for all electric vehicles sold prior to 2016 and
              the JV Company’s dual production licenses were approved in August
              2019. According to government policy, any company that improperly
              participated in the subsidy program would not receive any subsidy
              payments nor dual production licenses.

       3.     As with other aspects of the report, the Company’s decision to change
              auditors was previously disclosed and resulted from Kandi’s growth rather

                                               22
Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 24 of 35




     than any sort of alleged “fraud”. For example, in 2019 we changed to an
     auditor that is subject to inspection by the Public Company Accounting
     Oversight Board (“PCOAB”). Our current auditor is a leader in providing
     accounting services to Chinese companies listed in the United States.

4.   The report’s assertions of “related party” transactions and “fabricated
     sales” suffer from a number of defects:

     a.     Chaoneng’s legal representative (Hu Yiheng) is not currently an
            executive of Kandi as the report contends. In fact, Mr. Hu Yiheng
            resigned from Kandi in April 2011 to start Chaoneng. The report
            uses misleading quotes from an October 2010 article as support for
            its contention that Mr. Hu Yiheng is still with Kandi.

     b.     When it was first established in 2011, Chaoneng rented office
            space from Kandi and listed its landlord’s phone number (0579-
            82239276) for business registration purposes.      This is not
            Chaoneng’s current telephone number.

     c.     Chaoneng is located in the same industrial park complex as Kandi,
            but not at the same address (as the report contends). Chaoneng is
            the fourth building on the lot while Zhejiang Kandi Smart Battery
            Swap Technology Co., Ltd (formerly Jinhua An Kao Power
            Technology Co., Ltd) is located at the north side of the first factory
            building. Chaoneng provides maintenance services to vehicles
            manufactured by Kandi at that location. The reference to “Kandi”
            in the signage refers to their services for Kandi vehicles, not Kandi
            as a company. Kandi and Chaoneng are not related parties.

     d.     The report mistakenly contends that Massimo Motor Sports and its
            owner David Shan are undisclosed related parties of Kandi. Mr.
            Shan left SC Autosports (formally named Sportsman Country)
            when Kandi acquired it in 2018 and no longer has any affiliation
            with Kandi.

     e.     Kuke was a subsidiary of Kandi until January 2008. In February
            2008, Kuke was spun-off from Kandi and has been an independent
            entity since that time. While Kuke has been the exclusive agent of
            Kandi’s products in the United States since August 2015, Kandi
            plans to end this exclusivity in 2021 based on the expected growth
            in the United States of Kandi’s subsidiary SC Autosports.

     f.     The report mistakenly contends that KANDI USA and JASS
            MOTORSPORTS have the same address. KANDI USA closed in
            November 2015. There is no affiliation between Kandi USA and
            JASS MOTORSPORTS.

                                     23
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 25 of 35




              g.     Finally, Kandi’s financial reports are audited, and care is taken to
                     properly record sales.

       Accordingly, and contrary to the report’s allegations, we are enthusiastic about
       the progress we made in 2020. Our ATV sales achieved substantial growth, while
       unit sales of the Scrou-produced balancing scooters should exceed 500,000 in
       2020 and we expect sales to exceed 3 million units in 2021. Prospects for EV
       parts sales are strong. Our K23 and K27 EV models received the required
       clearance from the United States Environmental Protection Agency (EPA) via
       Certificates of Conformity. Our K27 model recently met the safety regulations of
       the U.S. Department of Transportation FMVSS 500 and is scheduled to be
       launched on the market soon. Safety certification for the K23 is being finalized
       and we anticipate customer deliveries in the first quarter of 2021. The “300,000
       government-accredited pure EV within 5 years rideshare” program has officially
       started in the city of Shaoxing in Zhejiang province, and in the city of Haikou in
       Hainan province. We strongly believe that the program will drive sales growth of
       our EV and battery swap equipment in 2021. In addition, our new 1 million plus
       square feet (100,000 square meters) facility will be completed in January 2021
       and is expected to start production in the first quarter of 2021.

       To conclude, we strongly believe that this report is laced with innuendo and
       supposition, which are countered by our proven prospects for future growth. Rest
       assured that we will continue to operate with the highest standards in order to
       maximize shareholder value.

       Most sincerely,

       Hu Xiaoming
       Chairman and Chief Executive Officer
       Kandi Technologies Group

       61.    Contrary to its intention to dispute the contentions regarding Kandi’s related

parties contained in the Hindenburg Report, the Chairman’s Letter actually admitted facts that

confirm the related nature of such entities.    For instance, with respect to Chaoneng, the

Chairman’s Letter admitted, among other things, that: (1) Chaoneng rented office space from

Kandi; (2) Chaoneng and Kandi previously shared the same telephone number; (3) Chaoneng is

located in the same industrial park complex as Kandi, adjacent to a Kandi factory; (4) Chaoneng

provides maintenance services to vehicles manufactured by Kandi in the same industrial park



                                               24
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 26 of 35




complex; (5) Chaoneng has Kandi’s name in its signage at the industrial park complex; and (6)

Chaoneng’s legal representative, Hu Yiheng, was previously an executive of Kandi who resigned

from Kandi in April 2011 to start Chaoneng.

       62.     Similarly, with respect to Kuke, the Chairman’s Letter admitted, among other

things, that: (1) Kuke was a subsidiary of Kandi until January 2008; (2) in February 2008, Kuke

was spun-off from Kandi; and (3) Kuke has been the exclusive agent of Kandi’s products in the

United States since August 2015.

       63.     Additionally, the Chairman’s Letter failed to dispute – and therefore impliedly

conceded – that: (1) the Chinese government previously sanctioned Kandi and its JV partner over

a scheme to collect illegitimate government subsidy payments through fake EV sales and the

entity used to generate the fake sales in the scheme – Left Middle Right, Co. Ltd. – is based out

of the same building as Chaoneng; (2) corporate records on QCC.com still refer to Kuke as being

part of Kandi; (3) Kuke’s website shows close ties to Kandi and feature the brand name Jasscol,

which is a registered trademark owned by Kandi; (4) Kuke is buying from Kandi and then selling

right back to undisclosed related parties of Kandi; (5) Massimo Motor Sports, an undisclosed

related-party entity of Kandi America, is both a top customer and a top supplier of Kandi; (6)

52% of Kuke’s historical exports were to Jass Motorsports, Inc., an entity that shared an

executive with Kandi and was previously based in the same address as a branch of Kandi USA;

and (7) 9% of Kuke’s historical exports went to Lil Pickk Up, Inc., and entity that also leases

warehouse space at Kandi America’s headquarters.

                              CLASS ACTION ALLEGATIONS

       64.     Plaintiff brings this action as a class action pursuant to Rules 23(a) and 23(b)(3)

of the Federal Rules of Civil Procedure on behalf of a class consisting of all those who purchased



                                               25
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 27 of 35




the Company’s common stock during the Class Period, and who were damaged thereby (the

“Class”). Excluded from the Class are Defendants and their families, the officers and directors

of the Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors or assigns, and any entity in which Defendants have, or had, a

controlling interest.

        65.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s common stock was actively traded

on NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by the Company or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

        66.     Plaintiff’s claims are typical of the claims of the members of the Class, since all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law alleged herein.

        67.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class action and securities

litigation.

        68.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        (a)     whether Defendants’ acts constituted violations of the federal securities laws;



                                                 26
         Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 28 of 35




        (b)     whether Defendants’ statements made to the investing public during the Class

Period misrepresented material facts concerning the Company’s business, operations, and

financial condition;

        (c)     whether the price of the Company’s common stock was artificially inflated during

the Class Period; and

        (d)     to what extent the members of the Class have sustained damages and the proper

measure of damages.

        69.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. Additionally, there will be no difficulty in the management of

this action as a class action.

                                       LOSS CAUSATION

        70.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of the Company’s

common stock. Defendants’ conduct, moreover, operated as a fraud or deceit on Class Period

purchasers of the Company’s common stock by failing to disclose, and misrepresenting, the

adverse facts detailed herein. As Defendants’ prior misrepresentations and fraudulent conduct

were disclosed and became apparent to the market, the price of the Company’s common stock

declined significantly as the prior artificial inflation dissipated from the Company’s stock price.

        71.     For example, on November 14, 2016, the Company announced the abrupt

resignation of Defendant Wang as the CFO. On this news, shares of Kandi fell $0.40 per share,



                                                 27
          Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 29 of 35




or more than 10% from their previous closing price, to close at $3.50 per share on November 14,

2016, damaging investors.

          72.   Additionally, on March 13, 2017, the Company filed a Form 8-K with the SEC

revealing that its previously issued financial statements for the years ended December 31, 2015

and 2014, and the first three quarters for the year ended December 31, 2016 will need to be

restated. On this news, shares of Kandi fell $0.30 per share, or approximately 6%, from its

previous closing price to close at $4.05 per share on March 14, 2017, further damaging investors.

          73.   As a result of the purchases of the Company’s common stock during the Class

Period, Plaintiff and the other members of the Class suffered economic loss (damages) under the

federal securities laws. Defendants’ false and misleading statements had the intended effect, and

caused, the Company’s common stock to trade at artificially inflated levels throughout the Class

Period.

          74.   By concealing from investors the adverse facts detailed herein, Defendants

presented a misleading picture of the Company’s business and prospects. As the truth regarding

the Company was revealed to the market, the price of the Company’s common stock fell

significantly. These declines removed the inflation from the price of the Company’s common

stock, causing real economic loss to investors who purchased the Company’s common stock

during the Class Period.

          75.   The declines in the price of the Company’s common stock after the corrective

disclosures came to light were a direct result of the nature and extent of Defendants’ fraudulent

misrepresentations being revealed to investors and the market. The timing and magnitude of the

price declines in the Company’s common stock negate any inference that the loss suffered by

Plaintiff and the other Class members was caused by changed market conditions,



                                               28
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 30 of 35




macroeconomic, or industry factors, or by Company-specific facts unrelated to defendants’

fraudulent conduct.

       76.     The economic loss (damages) suffered by Plaintiff and the other Class members

was a direct result of Defendants’ fraudulent scheme to artificially inflate the price of the

Company’s common stock and the subsequent significant decline in the value of the Company’s

common stock when Defendants’ prior misrepresentations and other fraudulent conduct were

revealed.

                 APPLICABILITY OF PRESUMPTION OF RELIANCE:
                       FRAUD ON THE MARKET DOCTRINE

       77.     At all relevant times, the market for the Company’s common stock was an

efficient market for the following reasons, among others:

       (a)     The Company’s common stock met the requirements for listing, and was listed

and actively traded on NASDAQ, a highly efficient, electronic stock market;

       (b)     As a regulated issuer, the Company filed periodic public reports with the SEC;

       (c)     The Company regularly communicated with public investors via established

market communication mechanisms, including regular disseminations of press releases on the

national circuits of major newswire services and other wide-ranging public disclosures, such as

communications with the financial press and other similar reporting services; and

       (d)     The Company was followed by securities analysts employed by major brokerage

firms who wrote reports that were distributed to the sales force and certain customers of their

respective brokerage firms. Each of these reports was publicly available and entered the public

marketplace.

       78.     As a result of the foregoing, the market for the Company’s common stock

promptly digested current information concerning the Company from all publicly available

                                               29
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 31 of 35




sources and reflected such information in the prices of the Company’s stock. Under these

circumstances, all purchasers of the Company’s common stock during the Class Period suffered

similar injury through their purchase of the Company’s common stock at artificially inflated

prices and a presumption of reliance applies.

                                      NO SAFE HARBOR

        79.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements alleged herein. Many of

the specific statements alleged herein were not identified as “forward-looking statements” when

made, and thus are not entitled to protection under the safe harbor provision. Additionally, to the

extent that there were any forward-looking statements, there were no meaningful cautionary

statements identifying important factors that could cause actual results to differ materially from

those in the purportedly forward-looking statements.       Alternatively, to the extent that the

statutory safe harbor does apply to any forward-looking statements alleged herein, Defendants

are liable for those false forward-looking statements because at the time each of those forward-

looking statements were made, the particular speaker knew that the particular forward-looking

statement was false, and/or the forward-looking statement was authorized and/or approved by an

executive officer of the Company who knew that those statements were false when made.

                                          COUNT I
      Violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5 Promulgated
                             Thereunder Against All Defendants

        80.     Plaintiff repeats and realleges each and every allegation contained above as

though set forth in full herein.

        81.     During the Class Period, Defendants disseminated or approved the materially

false and misleading statements specified above, which they knew, or were deliberately reckless



                                                30
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 32 of 35




in not knowing, were misleading. These statements were false and misleading because they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

        82.     Defendants: (1) employed devices, schemes, and artifices to defraud; (2) made

untrue statements of material fact/and or omitted to state material facts necessary to make the

statements made not misleading; and (3) engaged in acts, practices, and a course of business that

operated as a fraud and deceit upon the purchasers of the Company’s common stock during the

Class Period.

        83.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for the Company’s common stock. Plaintiff

and the Class would not have purchased the Company’s common stock at the prices they paid –

or at all – if they had been aware that the market prices had been artificially and falsely inflated

by Defendants’ misleading statements.

        84.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their purchases of the

Company’s common stock during the Class Period.

                                         COUNT II
     Violation of Section 20(a) of the Exchange Act Against the Individual Defendants

        85.     Plaintiff repeats and realleges each and every allegation contained above as

though set forth in full herein.

        86.     The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and/or intimate knowledge of the Company’s statements filed with the

                                                31
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 33 of 35




SEC and disseminated to the investing public, the Individual Defendants had the power to

influence and control, and did influence and control, directly or indirectly, the decision-making

of the Company, including the content and dissemination of the various statements alleged to be

false and misleading herein.

       87.     The Individual Defendants, moreover, were provided with, or had unlimited

access to, copies of the Company’s reports, press releases, public filings, and other statements

alleged to be false and misleading herein. The Individual Defendants were provided with, or had

unlimited access to, such documents and statements prior to, and/or shortly after these statements

were issued, and therefore had the ability to prevent the issuance of the statements and/or cause

the statements to be corrected.        Additionally, the Individual Defendants had direct and

supervisory involvement in the day-to-day operations of the Company and had the power to

control or influence the particular transactions giving rise to the securities violations.

       88.     The Individual Defendants all had ultimate authority over the Company’s

statements, including controlling the content of such statements and whether and how to

communicate such statements to the public.

       89.     By reason of such conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       A.      Determining that this action is a proper class action, designating Plaintiff as Lead

Plaintiff, and certifying Plaintiff as a Class representative under Rule 23 of the Federal Rules of

Civil Procedure and Plaintiff’s counsel as Lead Counsel;




                                                  32
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 34 of 35




       B.      Awarding compensatory damages in favor of Plaintiff and the other Class

members against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.      Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury.

                                          Respectfully submitted,

DATED: December 18, 2020                  GLANCY PRONGAY & MURRAY LLP

                                          By: s/ Charles H. Linehan
                                          Robert V. Prongay (admitted pro hac vice)
                                          Ex Kano S. Sams II (pro hac vice pending)
                                          Charles H. Linehan (admitted pro hac vice)
                                          Pavithra Rajesh (admitted pro hac vice)
                                          1925 Century Park East, Suite 2100
                                          Los Angeles, California 90067
                                          Telephone: (310) 201-9150
                                          Facsimile: (310) 201-9160
                                          Email: clinehan@glancylaw.com

                                          Counsel for Lead Plaintiff Tom Brooks and the Class

                                          LAW OFFICES OF HOWARD G. SMITH
                                          Howard G. Smith
                                          3070 Bristol Pike, Suite 112
                                          Bensalem, PA 19020
                                          Telephone: (215) 638-4847
                                          Facsimile: (215) 638-4867

                                          Additional Counsel




                                                   33
        Case 1:20-cv-08082-LGS Document 35 Filed 01/07/21 Page 35 of 35




                                    PROOF OF SERVICE


       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old.

       On January 7, 2021, I served true and correct copies of the foregoing document, by

posting the document electronically to the ECF website of the United States District Court for the

Southern District of New York, for receipt electronically by the parties listed on the Court’s

Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on January 7, 2021.



                                                    s/ Charles H. Linehan
                                                     Charles H. Linehan
